In re: R. Charles Thomas and George Thomas, applying for writs of certiorari (review) prohibition, mandamus and stay order.
Writ granted. The trial court is ordered to try relators before the jury of their individual choice or show cause to the contrary on or before August 25, 1975. The trial had not begun under the contemplation of Code of Criminal Procedure, Art. 761 when the election was made. “[T]he first prospective juror is called for examination” in a “particular” trial only when his name has been drawn from the venire box and he is called for voir dire examination. Code of Criminal Procedure, Arts. 783, 784, 786 et seq.